Citation Nr: 1547215	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim regarding whether character of discharge is a bar to benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The appellant entered active duty in October 1969 and separated from active duty in January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

When this case was previously before the Board in November 2011, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2011 remand observed that a September 30, 2008, VA letter notified the appellant that the previous decision regarding his character of discharge had been confirmed and continued.  The letter indicated that a copy of a rating decision giving the evidence used and the reasons for the decision had been included.  The claims folder did not contain such a rating decision.  On remand, the RO/AMC was requested to determine whether a rating decision was in fact issued.  If so, the RO/AMC was requested to associate a copy of the decision with the claims folder.

A review of the Veteran's claims file and electronic eFolders reveals that the RO/AMC failed to analyze whether such a rating decision exists.  A review of the Veteran's claims file and electronic eFolders also reveals that they do not contain any such rating decision. 

As a result, the development requested by the Board's November 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a rating decision was issued in conjunction with the September 30, 2008, notice letter; if so, associate a copy of the decision with the claims file or eFolders.  

2.  Then, return the claim to the Board and provide the Veteran all proper notices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




